Citation Nr: 0924080	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.

2.  Entitlement to service connection for loss of the right 
testicle.

3.  Entitlement to service connection for a lung disorder, 
claimed as residuals of pneumonia.

4.  Entitlement to service connection for a left hand 
disability.

5.  Entitlement to service connection for residuals of a 
fracture to the right knuckle.

6.  Entitlement to service connection for peripheral vascular 
disorder (PVD) of both lower extremities, claimed as 
residuals to cold exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Residuals of a right inguinal hernia repair and loss of 
the right testicle are not currently shown.  

2.  Lung, left hand, right knuckle, and PVD disabilities were 
not shown until many years after service and are not related 
to service. 


CONCLUSIONS OF LAW

1.  Residuals of a right inguinal hernia repair were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).  

2.  Loss of the right testicle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A lung disorder, claimed as residuals to pneumonia, was 
not incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A left hand disability was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

5.  Residuals of a fracture to the right knuckle was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  PVD of both lower extremities , claimed as residuals to 
cold exposure was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted only for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the Veteran's service records were 
unavailable and appear to have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board recognizes that in such cases there is a 
heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); See also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Service Connection For Residuals Of A Right Inguinal 
Hernia Repair And For Loss Of The Right Testicle

As noted above, the Veteran's service treatment records are 
unavailable.  Further, even though it is clear that he was 
discharged from active duty in 1955, the earliest available 
clinical evidence in the record is not until 1987, over 
thirty years after his separation from such service.  After 
reviewing this evidence, the Board concludes that his claims 
for service connection for residuals of a right inguinal 
hernia repair and for loss of a right testicle must be denied 
because these disorders are not currently shown.  

Specifically, a July 1988 physical evaluation of the 
Veteran's abdomen indicated that he had a right inguinal 
herniorrhaphy in 1960 (five years after he left active duty), 
but an examination of the Veteran revealed no visible 
herniations, and no scars were noted.  Herniations were also 
not present in the inguinal canal.  Moreover, an examination 
of his genitalia were within normal limits, although the 
right testicle was observed to be "much smaller" than the 
left testicle.  Even so, the evaluating physician did not 
diagnose a current hernia or testicular disorder.  

Next, at an outpatient VA evaluation in February 2004, no 
masses, tenderness or hernias were noted.  Moreover, the 
scrotal contents were without tenderness, swelling or masses.  
The right testicle was again observed to be of a decreased 
size, but there was no corresponding diagnosed disorder.  

Therefore, at this time, the Board concludes that there is no 
competent evidence that the Veteran's past inguinal hernia 
repair has resulted in any current symptomatology or 
complaints of any sort of disorder that may have stemmed from 
his service.  In fact, many of the medical reports do not 
mention a past hernia repair at all.  

Additionally, while at two physical evaluations the Veteran's 
right testicle was observed to be smaller in size, neither 
evaluating physician concluded that this was indicative of a 
testicular disorder.  Moreover, in February 2004 the Veteran 
himself stated that his testicular disorder had "not been a 
problem."  

The Veteran has asserted in his statements some 
symptomatology related to his past hernia repair and right 
testicle.  However, symptoms alone (e.g., pain) cannot be 
compensable competent evidence of a diagnosed disability.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
As a consequence, this portion of the Veteran's appeal is 
denied.  

Service Connection For Lung, Left Hand, Right Knuckle, 
And Lower Extremity Disorders

With respect to the remaining claims, as noted above, the 
first treatment records available in the record are not until 
1987, many years after the Veteran's discharge from active 
duty service.  In fact, most of those early post-service 
records relate to treatment the Veteran received resulting 
from a September 1987 right ankle injury-a disability not 
currently on appeal.  

With regard to the disabilities on appeal, the Board notes 
that a September 1987 physical evaluation indicated that the 
Veteran was "in excellent health."  Of further significance 
is the fact that available records from 1987 to 1989 do not 
reflect treatment for lung, hand, or lower extremity 
symptomatology.  

Indeed, the first indication of a lung disorder is dated in 
May 2003, when chest X-rays showed mild basilar atelectasis 
in the lower lobe of the left lung.  A subsequent 
radiographic study completed in July 2003 noted slight 
atelectasis versus scarring at the left lung base as well as 
minimal layering of pleural fluid.  

Additionally, the Veteran first reported a past ligament 
repair to his left hand in February 2004, and he complained 
of difficulty closing his hands at physical evaluations in 
February and November 2004.  Arthritis was diagnosed.  

Further, the first indication of PVD in the record is dated 
in July 1988, where the Veteran's peripheral pulses were 
found to be intact but reduced.  An April 2003 noninvasive 
vascular laboratory lower arterial Doppler examination 
reflected disease below both knees.  

In all of these cases, the Board emphasizes the multi-year 
gap between discharge from active duty service (1955) and 
initial reported symptoms related to his lungs in 2003 (48 
years), his hands in 2004 (49 years), and PVD in his lower 
extremities in 1988 (33 years).  Such evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the Veteran's reported history 
of continued lung, hand, and vascular disorders since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that these disorders began in 
service, the evidence does not indicate the presence of any 
of these disorders until many years after service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with his claims for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's claimed disorders to active duty, despite his 
contentions to the contrary.  

First, nothing in the Veteran's treatment records attribute 
his lung disorder to active duty service.  In fact, the 
evidence also indicates that his lung disorder may not be 
chronic in nature.  For example, while his chest X-rays 
indicated atelectasis in the left lower lobe in May 2003, his 
lungs were observed to be normal at subsequent evaluations in 
February 2004 and May 2005.  

Next, VA medical physicians noted the Veteran's arthritis and 
the difficulty he experienced in closing his left hand in 
February 2004.  Additionally, in November 2004, the Veteran 
again complained of joint pain in the hands.  However, no 
medical evaluator has attributed the Veteran's arthritis to 
his active duty service.  

Finally, the medical evidence in the record does not 
attribute any PVD that the Veteran may have in his lower 
extremities to his active duty.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PVD, arthritis and atelectasis are not the type of conditions 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and these appeals are denied.

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2004, May 2004, and December 
2004 which fully addressed all notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  [The timing defect of this 
correspondence was cured by VA's subsequent readjudication of 
the claims on appeal and issuance of a supplemental statement 
of the case in July 2008.]  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records as 
well as the treatment records considered by the Social 
Security Administration.  The Veteran also submitted 
additional treatment records from his own private physicians.  

The Board acknowledges that the Veteran's service treatment 
records were not located.  However, the record establishes 
that the RO sought to obtain these records from both the 
National Personnel Records Center in St. Louis, MO, as well 
as the known medical centers that treated the Veteran during 
active duty.  In each case, the records could not be located.  
Nevertheless, the Board concludes that the VA has met its 
duty to assist through its efforts to obtain them.

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of identified pertinent 
symptomatology until at least many years after separation 
from service (if at all) and no competent evidence of a nexus 
between any of the diagnosed claimed disorders and service, a 
remand for a VA examination would unduly delay resolution.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right inguinal hernia 
repair is denied.

Service connection for loss of the right testicle is denied.

Service connection for a lung disorder, claimed as residuals 
of pneumonia, is denied.

Service connection for a left hand disability is denied.  

Service connection for residuals of a fracture to the right 
knuckle is denied.

Service connection for PVD of both lower extremities, claimed 
as residuals to cold exposure, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


